Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 23, 2019

                                     No. 04-19-00253-CV

          JUAN VELA, INDIVIDUALLY AND D/B/A STAR MOULDING CO.,
                                Appellant

                                               v.

                           HOLLAND SOUTHWEST INT. INC.,
                                     Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-17-214
                      The Honorable Baldemar Garza, Judge Presiding


                                        ORDER
        Appellant’s brief was due to be filed by August 16, 2019. Neither the brief nor a motion
for extension of time has been filed. It is therefore ORDERED that appellant show cause in
writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a).



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court